--------------------------------------------------------------------------------

Exhibit 10.1
 
SECOND AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT


This Second Amended and Restated Executive Employment Agreement (this
“Agreement”) is made as of the 29th day of June 2012 by and between Mymetics
Corporation, a Delaware corporation (the “Company”), and Dr. Sylvain Fleury, a
natural person, residing in Switzerland (“Executive”) and amends and restates
Executive’s Executive Employment Agreement dated July 1, 2006 that was first
amended and restated on September 21, 2006.


WHEREAS, Executive has been acting as the Company’s Chief Scientific Officer
under an informal agreement since November 3, 2003;


WHEREAS, the Company wishes to employ Executive as its Chief Scientific Officer
and Executive wishes to accept such employment;


WHEREAS, under the terms of the July 1, 2006 Employment Agreement as amended and
restated on September 21, 2009, the Company was required to provide sixty (60)
days prior to July 1, 2012 notification to Executive not to automatically renew
the July 1, 2006 Employment Agreement, which notice the Company provided; and


WHEREAS, the Company and Executive wish to set forth the modified terms of
Executive’s employment.


NOW, THEREFORE, in consideration of the foregoing recitals and the
representations, covenants and terms contained herein, the parties hereto agree
as follows:


 
1.
Employment Period

 
The Company will employ Executive, and Executive will serve the Company, under
the terms of this Agreement commencing July 1, 2006 (the “Commencement Date”)
through December 31, 2012 unless earlier terminated under Section 4 hereof.
Notwithstanding anything to the contrary in the preceding sentence, this
Agreement shall be automatically extended for an additional six (6) months
thereafter unless either party provides notice at least sixty (60) days prior to
December 31, 2012 not to extend the term of this Agreement. The period of time
between the Commencement Date as defined above and the termination date of
Executive’s employment as defined in section 4 hereunder shall be referred to
herein as the “Employment Period”.


 
2.
Duties and Status



The Company hereby engages Executive as its Chief Scientific Officer on the
terms and conditions set forth in this Agreement, including the terms and
conditions of the Employee Proprietary Information, Inventions, and
Non-Competition Agreement attached hereto as Exhibit A and incorporated herein
(the “Non-Disclosure Agreement”).  During the term of the Employment Period,
Executive shall report directly to the President of the Company and shall
exercise such authority, perform such executive functions and discharge such
responsibilities as are reasonably associated with Executive’s position,
commensurate with the authority vested in Executive pursuant to this Agreement
and consistent with the governing documents of the Company.
 
 
1 of 10

--------------------------------------------------------------------------------

 
 
Executive Employment Agreement
 
 
3.
Compensation and Benefits



 
(a)
Salary.  During the Employment Period, the Company shall pay to Executive, as
compensation for the performance of his duties and obligations under this
Agreement, a base salary of CHF25,000 per month, payable monthly or as
frequently as the Company’s cash flow allows.

 
 
(b)
Bonus.  During the Employment Period, at the discretion of the Board of
Directors of the Company (the “Board”) and the Compensation Committee and based
on the Company’s performance and individual achievements, the Executive shall be
eligible for an annual bonus to be paid in cash or in stock-based awards,
including stock options, under the Company’s 2009 Stock Incentive Plan or other
subsequent plan covering the employment period.

 
 
(c)
Other Benefits.  During the Employment Period, Executive shall be entitled to
participate in all of the employee benefit plans, programs and arrangements of
the Company in effect during the Employment Period which are generally available
to senior executives of the Company, subject to and on a basis consistent with
the terms, conditions and overall administration of such plans, programs and
arrangements.  In addition, during the Employment Period, Executive shall be
entitled to fringe benefits and perquisites comparable to those of other senior
executives of the Company including, but not limited to, twenty five (25) days
of vacation pay plus five (5) sick/personal days, to be used in accordance with
the Company’s vacation pay policy for senior executives.

 
 
(d)
Business Expenses.  During the Employment Period, the Company shall promptly
reimburse Executive for all appropriately documented, reasonable business
expenses incurred by Executive in the performance of his duties under this
Agreement, including telecommunications expenses and travel expenses, in
accordance with the Company Expense Policy dated July 1, 2009.

 
 
4.
Termination of Employment



 
(a)
Termination for Cause.  The Company may terminate Executive’s employment
hereunder for Cause (defined below).  For purposes of this Agreement and subject
to Executive’s opportunity to cure as provided in Section 4(c) hereof, the
Company shall have Cause to terminate Executive’s employment hereunder if such
termination shall be the result of:

 
 
2 of 10

--------------------------------------------------------------------------------

 
 
Executive Employment Agreement
 
 
(i)
a material breach of fiduciary duty or material breach of the terms of this
Agreement or any other agreement between Executive and the Company (including
without limitation any agreements regarding confidentiality, inventions
assignment and non-competition), which, in the case of a material breach of the
terms of this Agreement or any other agreement, remains uncured for a period of
thirty (30) days following receipt of written notice from the Board specifying
the nature of such breach;

 
 
(ii)
the commission by Executive of any act of embezzlement, fraud, larceny or theft
on or from the Company;

 
 
(iii)
substantial and continuing neglect or inattention by Executive of the duties of
his employment or the willful misconduct or gross negligence of Executive in
connection with the performance of such duties which remains uncured for a
period of thirty (30) days following receipt of written notice from the Board
specifying the nature of such breach;

 
 
(iv)
the commission and indictment by Executive of any crime involving moral
turpitude or a felony; and

 
 
(v)
Executive’s performance or omission of any act which, in the judgment of the
Board, if known to the customers, clients, stockholders or any regulators of the
Company, would have a material and adverse impact on the business of the
Company.

 
 
(b)
Termination for Good Reason.  Executive shall have the right at any time to
terminate his employment with the Company upon not less than thirty (30) days
prior written notice of termination for Good Reason (defined below).  For
purposes of this Agreement and subject to the Company’s opportunity to cure as
provided in Section 4(c) hereof, Executive shall have Good Reason to terminate
his employment hereunder if such termination shall be the result of:

 

 
(i) 
The Company’s material breach of this Agreement; or

 

 
(ii)
A requirement by the Company that Executive perform any act or refrain from
performing any act that would be in violation of any applicable law.



 
 
(c)
Notice and Opportunity to Cure.  Notwithstanding the foregoing, it shall be a
condition precedent to the Company’s right to terminate Executive’s employment
for Cause and Executive’s right to terminate for Good Reason that (i) the party
seeking termination shall first have given the other party written notice
stating with specificity the reason for the termination (“breach”) and (ii) if
such breach is susceptible of cure or remedy, a period of fifteen (15) days from
and after the giving of such notice shall have elapsed without the breaching
party having effectively cured or remedied such breach during such 15-day
period, unless such breach cannot be cured or remedied within fifteen (15) days,
in which case the period for remedy or cure shall be extended for a reasonable
time (not to exceed an additional thirty (30) days) provided the breaching party
has made and continues to make a diligent effort to effect such remedy or cure.

 
 
3 of 10

--------------------------------------------------------------------------------

 
 
Executive Employment Agreement
 
 
(d)
Voluntary Termination.  Executive, at his election, may terminate his employment
upon not less than sixty (60) days prior written notice of termination other
than for Good Reason.



 
(e)
Termination Upon Death or Permanent and Total Disability.  The Employment Period
shall be terminated by the death of Executive.  The Employment Period may be
terminated by the Board of Directors of the Company if Executive shall be
rendered incapable of performing his duties to the Company by reason of any
medically determined physical or mental impairment that can be reasonably
expected to result in death or that can be reasonably be expected to last for a
period of either (i) six (6) or more consecutive months from the first date of
Executive’s absence due to the disability or (ii) nine (9) months during any
twelve-month period (a “Permanent and Total Disability”).  If the Employment
Period is terminated by reason of a Permanent and Total Disability of Executive,
the Company shall give ninety (90) days’ advance written notice to that effect
to Executive.



 
(f)
Termination Without Cause.  The Company, at its election, may terminate
Executive’s employment otherwise than for Cause, upon not less than ninety (90)
days written notice of termination.



 
5.
Consequences of Termination



 
(a)
Without Cause, Non-Renewal or for Good Reason.  In the event of a termination of
Executive’s employment during the Employment Period by the Company other than
for Cause pursuant to Section 4(f) or by Executive for Good Reason pursuant to
Section 4(b) or if this Agreement is not renewed and signed at least under the
same terms, including the employment location, at the end of the Employment
Period, the Company shall pay Executive (or his estate) and provide him with the
following, provided that Executive enter into a release of claims agreement
agreeable to the Company and Executive:

 
 
4 of 10

--------------------------------------------------------------------------------

 
 
Executive Employment Agreement
 
 
(i)
Termination Payment.  A cash payment, payable 50% at the date of termination and
50% at the end of the Severance Period (defined below),  equal to the sum of the
following:

 
 
(A)
Salary.  The equivalent of nine (9) months of Executive’s then-current base
salary (the "Severance Period"); plus

 
 
(B)
Earned but Unpaid Amounts.  Any previously earned but unpaid salary through
Executive’s final date of employment with the Company, and any previously earned
but unpaid bonus amounts prior to the date of Executive’s termination of
employment.



 
(ii)
Other Benefits.  The Company shall provide continued coverage during the
Severance Period, if any, under all health, life, disability and similar
employee benefit plans and programs of the Company on the same basis as
Executive was entitled to participate immediately prior to such termination,
provided that Executive’s continued participation is possible under the general
terms and provisions of such plans and programs.  In the event that Executive’s
participation in any such plan or program is barred, the Company shall use its
commercially reasonable efforts to provide Executive with benefits substantially
similar (including all tax effects) to those which Executive would otherwise
have been entitled to receive under such plans and programs from which his
continued participation is barred.  In the event that Executive is covered under
substitute benefit plans of another employer prior to the expiration of the
Severance Period, the Company will no longer be obligated to continue the
coverages provided for in this Section 5(a)(ii).

 
 
(iii)
Consulting Services.  Executive agrees that he shall provide technical
consulting services to the Company during the Severance Period in connection
with prior work that he has done for the Company and that failure to do so in
accordance within a timeframe that is mutually agreed to and responsive to the
reasonable demands of the Company will result in forfeiture of the payment and
other benefits provided under this Section 5.

 
 
(iv)
Non-Compete.  Executive agrees that during the Severance Period he shall not
provide services similar to those provided to the Company to any person or
entity in competition with the Company anywhere in the world.

 
 
5 of 10

--------------------------------------------------------------------------------

 
 
Executive Employment Agreement
 
 
(b)
Other Termination of Employment.  In the event that Executive’s employment with
the Company is terminated during the Employment Period by the Company for Cause
(as provided for in Section 4(a) hereof) or by Executive other than for Good
Reason (as provided for in Section 4(b) hereof), the Company shall pay or grant
Executive his salary and any previously earned but unpaid bonus through and
including the date of termination.



 
(c)
Withholding of Taxes.  All payments required to be made by the Company to
Executive under this Agreement shall be subject only to the withholding of such
amounts, if any, relating to tax, excise tax and other payroll deductions as may
be required by law or regulation.



 
(d)
No Other Obligations.  The benefits payable to Executive under this Agreement
are not in lieu of any benefits payable under any employee benefit plan, program
or arrangement of the Company, except as specifically provided herein, and
Executive will receive such benefits or payments, if any, as he may be entitled
to receive pursuant to the terms of such plans, programs and
arrangements.  Except for the obligations of the Company provided by the
foregoing and this Section 5, the Company shall have no further obligations to
Executive upon his termination of employment.



 
(e)
No Mitigation or Offset.  Executive shall have no obligation to mitigate the
damages provided by this Section 5 by seeking substitute employment or otherwise
and there shall be no offset of the payments or benefits set forth in this
Section 5 except as provided in Section 5(a)(ii).

 
 
6.
Governing Law



This Agreement and the rights and obligations of the parties hereto shall be
construed in accordance with the laws of the State of Delaware, without giving
effect to the principles of conflict of laws.


 
7.
Indemnity and Insurance



The Company shall indemnify and save harmless Executive for any liability
incurred by reason of any act or omission performed by Executive while acting in
good faith on behalf of the Company and within the scope of the authority of
Executive pursuant to this Agreement and to the fullest extent provided under
the Bylaws, the Certificate of Incorporation and the General Corporation Law of
the State of Delaware, except that Executive must have in good faith believed
that such action was in, or not opposed to, the best interests of the Company,
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe that such conduct was unlawful.
 
 
6 of 10

--------------------------------------------------------------------------------

 
 
Executive Employment Agreement
 
The Company shall provide that Executive is covered by any Directors and
Officers insurance that the Company provides to other senior executives and/or
board members.


 
8.
Cooperation with the Company After Termination of Employment



Following termination of Executive’s employment for any reason, Executive shall
fully cooperate with the Company, unless Executive has already started new
professional activities under a non-competition agreement that limits the
cooperation, in all matters relating to the winding up of Executive’s pending
work on behalf of the Company including, but not limited to, any litigation in
which the Company is involved, and the orderly transfer of any such pending work
to other employees of the Company as may be designated by the Company.


 
9.
Notice



All notices, requests and other communications pursuant to this Agreement shall
be sent by registered mail, overnight courier with proof of receipt, email
followed by email or other written confirmation of receipt or by fax to the
following addresses:


If to Executive:


Dr. Sylvain Fleury, Ph. D.
3, Grande Rue
1041 Bottens, Switzerland
Fax:  011-41-21-_________
Email: Sylvain.Fleury@mymetics.com


If to the Company:


Mymetics Corporation
Route de la Corniche 4
Epalinges, Switzerland
Attn:  Grant Pickering, President and CEO
Phone: (206) 999-9129
Fax: 011-41-21-653-24-73


 
10.
Waiver of Breach



Any waiver of any breach of this Agreement shall not be construed to be a
continuing waiver or consent to any subsequent breach on the part of either
Executive or of the Company.


 
11.
Non-Assignment / Successors



Neither party hereto may assign his or its rights or delegate his or its duties
under this Agreement without the prior written consent of the other party;
provided, however, that (i) this Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the Company upon any sale or all or
substantially all of the Company’s assets, or upon any merger, consolidation or
reorganization of the Company with or into any other corporation, all as though
such successors and assigns of the Company and their respective successors and
assigns were the Company; and (ii) this Agreement shall inure to the benefit of
and be binding upon the heirs, assigns or designees of Executive to the extent
of any payments due to them hereunder.  As used in this Agreement, the term
“Company” shall be deemed to refer to any such successor or assign of the
Company referred to in the preceding sentence.
 
 
7 of 10

--------------------------------------------------------------------------------

 
 
Executive Employment Agreement

 
12.
Severability



To the extent any provision of this Agreement or portion thereof shall be
invalid or unenforceable, it shall be considered deleted there from and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.


 
13.
Counterparts



This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.


 
14.
Arbitration



Executive and the Company shall submit to mandatory and exclusive binding
arbitration, any controversy or claim arising out of, or relating to, this
Agreement or any breach hereof where the amount in dispute is greater than or
equal to €50,000, provided, however, that the parties retain their right to, and
shall not be prohibited, limited or in any other way restricted from, seeking or
obtaining equitable relief from a court having jurisdiction over the
parties.  In the event the amount of any controversy or claim arising out of, or
relating to, this Agreement, or any breach hereof, is less than €50,000, the
parties hereby agree to submit such claim to mediation.  Such arbitration shall
be governed by the Federal Arbitration Act and conducted through the American
Arbitration Association (“AAA”) in San Francisco, California, before a single
neutral arbitrator, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect at that
time.  The parties may conduct only essential discovery prior to the hearing, as
defined by the AAA arbitrator.  The arbitrator shall issue a written decision
which contains the essential findings and conclusions on which the decision is
based.  Mediation shall be governed by, and conducted through, the
AAA.  Judgment upon the determination or award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.


 
15.
Entire Agreement



This Agreement and all schedules and other attachments hereto constitute the
entire agreement by the Company and Executive with respect to the subject matter
hereof and, except as specifically provided herein, supersedes any and all prior
agreements or understandings between Executive and the Company with respect to
the subject matter hereof, whether written or oral.  This Agreement may be
amended or modified only by a written instrument executed by Executive and the
Company.
 
[Signature Page Follows]
 
 
8 of 10

--------------------------------------------------------------------------------

 
 
Executive Employment Agreement

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.



 
MYMETICS CORPORATION
      /s/ Grant Pickering    
By: Grant Pickering
 
Its: President and CEO
      /s/ Sylvain Fleury    
Sylvain Fleury



 
9 of 10

--------------------------------------------------------------------------------

 
 
Executive Employment Agreement
 
Exhibit A


Employee Proprietary Information, Inventions, and Non-Competition Agreement


(See attached)
 
 
10 of 10

--------------------------------------------------------------------------------

 
 
Execution Copy
 
MYMETICSCORPORATION
 
EMPLOYEE PROPRIETARY INFORMATION,
INVENTIONS, AND NON-COMPETITION AGREEMENT
 
In consideration of my employment or continued employment by Mymetics
Corporation (the "Company"), and the compensation now and hereafter paid to me,
I hereby agree as follows:
 
1.             Nondisclosure.
 
1.1      Recognition of Company's Rights; Nondisclosure.  At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company's Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing.  I will obtain Company's
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information.  I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.  I have been informed and acknowledge that the unauthorized taking of
the Company’s trade secrets may subject me to civil and/or criminal penalties.
 
1.2      Proprietary Information.  The term "Proprietary Information" shall mean
any and all confidential and/or proprietary knowledge, data or information of
the Company.  By way of illustration but not limitation, "Proprietary
Information" includes (a) trade secrets, inventions, mask works, ideas,
processes, formulas, source and object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques (hereinafter collectively referred to as "Inventions"); and (b)
information regarding plans for research, development, new products, marketing
and selling, business plans, budgets and unpublished financial statements,
licenses, prices and costs, suppliers and customers; and (c) information
regarding the skills and compensation of other employees of the Company.
Notwithstanding the foregoing, it is understood that, at all such times, I am
free to use information which is generally known in the trade or industry, which
is not gained as result of a breach of this Agreement, and my own, skill,
knowledge, know-how and experience to whatever extent and in whichever way I
wish.
 
1.3      Third Party Information.  I understand, in addition, that the Company
has received and in the future will receive from third parties confidential or
proprietary information ("Third Party Information") subject to a duty on the
Company's part to maintain the confidentiality of such information and to use it
only for certain limited purposes.  During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.
 
1.4      No Improper Use of Information of Prior Employers and Others.  During
my employment by the Company I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person.  I will use in the performance of my duties only information
which is generally known and used by persons with training and experience
comparable to my own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company.
 
2.             Assignment of Inventions.
 
2.1      Proprietary Rights.  The term "Proprietary Rights" shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights or
“moral rights” throughout the world.  “Moral rights” refers to any rights to
claim authorship of an Invention or to object to or prevent the modification of
any Invention, or to withdraw from circulation or control the publication or
distribution of any Invention, and any similar right, existing under judicial or
statutory law of any country in the world, or under any treaty, regardless of
whether or not such right is denominated or generally referred to as a “moral
right.”
 
 
 

--------------------------------------------------------------------------------

 
 
2.2      Prior Inventions.  Inventions, if any, patented or unpatented, which I
made prior to the commencement of my employment with the Company are excluded
from the scope of this Agreement.  To preclude any possible uncertainty, I have
set forth on Exhibit 1 (Previous Inventions) attached hereto a complete list of
all Inventions that I have, alone or jointly with others, conceived, developed
or reduced to practice or caused to be conceived, developed or reduced to
practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
"Prior Inventions").  If disclosure of any such Prior Invention would cause me
to violate any prior confidentiality agreement, I understand that I am not to
list such Prior Inventions in Exhibit 1 but am only to disclose a cursory name
for each such invention, a listing of the party(ies) to whom it belongs and the
fact that full disclosure as to such inventions has not been made for that
reason. A space is provided on Exhibit 1 for such purpose.  If no such
disclosure is attached, I represent that there are no Prior Inventions.  If, in
the course of my employment with the Company, I incorporate a Prior Invention
into a Company product, process or machine, the Company is hereby granted and
shall have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide
license (with rights to sublicense through multiple tiers of sublicensees) to
make, have made, modify, use and sell such Prior Invention.  Notwithstanding the
foregoing, I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions without the Company's prior written
consent.
 
2.3      Assignment of Inventions.  Subject to Sections 2.4, and 2.6, I hereby
assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company.  Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 2, are hereinafter referred to as "Company Inventions."
 
2.4      Unassigned Inventions.  I recognize that this Agreement will not be
deemed to require assignment of any invention that was developed entirely on my
own time without using the Company’s equipment, supplies, facilities, or trade
secrets and neither related to the Company’s actual or anticipated business,
research or development, nor resulted from work performed by me for the Company.
 
2.5      Obligation to Keep Company Informed.  During the period of my
employment and for six (6) months after termination of my employment with the
Company, I will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others.  In addition, I will promptly disclose to the Company all
patent applications filed by me or on my behalf within a year after termination
of employment.  The Company will keep in confidence and will not use for any
purpose or disclose to third parties without my consent any confidential
information disclosed in writing to the Company pursuant to this Agreement.
 
2.6      Government or Third Party.  I also agree to assign all my right, title
and interest in and to any particular Company Invention to a third party,
including without limitation the United States, as directed by the Company.
 
2.7      Works for Hire.  I acknowledge that all original works of authorship
which are made by me (solely or jointly with others) within the scope of my
employment and which are protectable by copyright are "works made for hire,"
pursuant to United States Copyright Act (17 U.S.C., Section 101).
 
2.8      Enforcement of Proprietary Rights.  I will assist the Company in every
proper way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries.  To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof.  In addition,
I will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee.  My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company's request on such assistance.
 
In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.  I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
3.             Records. I agree to keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that may
be required by the Company) of all Proprietary Information developed by me and
all Inventions made by me during the period of my employment at the Company,
which records shall be available to and remain the sole property of the Company
at all times.
 
4.             Duty of Loyalty During Employment.  I understand that my
employment with the Company requires my full attention and effort.  I agree that
during the period of my employment by the Company I will not, without the
Company's express written consent, engage in any employment or business activity
other than for the Company, including but not limited to employment or business
activity which is competitive with, or would otherwise conflict with, my
employment by the Company.
 
5.             No Solicitation of Employees, Consultants, Contractors or
Customers. I agree that for the period of my employment by the Company and for
nine (9) months after the date my employment by the Company ends for any reason
(including but not limited to voluntary termination by me or involuntary
termination by the Company) other than a termination by the Company without
Cause as that term is defined in my Employment Agreement with the Company, I
will not, either directly or through others, (i) solicit or attempt to solicit
any employee, independent contractor or consultant of the Company to become an
employee, consultant or independent contractor to or for any other person or
entity, and (ii) solicit any customers of the Company with whom I had contact or
whose identity I learned as a result of my employment with the Company.
 
The parties agree that for purposes of this Agreement, a customer is any person
or entity to which the Company has provided goods or services at any time during
the period commencing six (6) months prior to my employment with the Company and
ending on the date my employment with the Company ends.
 
6.             Non-Compete Provision. I agree that for the period of my
employment with the Company, and for the period of nine (9) after the later of
(i) the date my employment ends for any reason (including but not limited to
voluntary termination by me or involuntary termination by the Company) other
than a termination by the Company without Cause as that term is defined in my
Employment with the Company, or (ii) the date a court of competent jurisdiction
enters an order enforcing this provision, I will not provide services, similar
to those I provided to the Company, to any person or entity in competition with
the Company anywhere in the world. I acknowledge that this non-compete provision
is limited to the types of activities and services I provided in my employment
with the Company.  The Company currently specializes in research and development
and commercialization of various  prophylactic vaccines based on the virosome
tehnology, including AIDS, malaria, RSV and influenza vaccines.  Therefore, the
parties agree that a person or entity is in competition with the Company if it
provides a job position/responsabilities involving vaccine related  services or
goods similar to those provided by the Company at the time my employment with
the Company ends.
 
7.             No Conflicting Agreement or Obligation.  I represent that my
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement or obligation of any kind made prior
to my employment by the Company, including agreements or obligations I may have
with prior employers or entities for which I have provided services.  I have not
entered into, and I agree I will not enter into, any agreement or obligation
either written or oral in conflict herewith.
 
8.             Return of Company Documents.  When I leave the employ of the
Company, I will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company.  I further
agree that any property situated on the Company's premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice.  Prior to leaving, I will cooperate with the Company in completing and
signing the Company's termination statement.
 
9.             Legal and Equitable Remedies. I recognize that in the course of
employment with the Company, I will have access to Proprietary Information, to
Third Party Information, and to employees, consultants, contractors, clients,
and customers of the Company.  I also recognize that the services I will be
employed to provide are personal and unique.  I understand that because of this
the Company may sustain irreparable injury if I violate this Agreement. In order
to limit or prevent such irreparable injury, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.
 
10.           Notices.  Any notices required or permitted hereunder shall be
given to the appropriate party at the address specified in the signature blocks
below or at such other address as the party shall specify in writing.  Such
notice shall be deemed given upon personal delivery to the appropriate address,
by an overnight courier with proof of receipt, two (2) day after being sent,  or
if sent by certified or registered mail, three (3) days after the date of
mailing.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
11.           Notification of New Employer.  In the event that I leave the
employ of the Company, I authorize the Company to provide notice of my rights
and obligations under this Agreement to my subsequent employer and to any other
entity or person to whom I provide services.
 
12.           General Provisions.
 
12.1         Governing Law; Consent to Personal Jurisdiction.  This Agreement
will be governed by and construed according to the laws of the State of
Delaware, without regard to its conflict of laws principles.  I hereby expressly
consent to the personal jurisdiction of the state and federal courts for the
State of New York in any lawsuit filed there against me by Company arising from
or related to this Agreement.
 
12.2         Severability.  In case any one or more of the provisions,
subsections, or sentences contained in this Agreement shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect the other provisions of this
Agreement, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.  Moreover, if any one
or more of the provisions contained in this Agreement shall for any reason be
held to be excessively broad as to duration, geographical scope, activity or
subject, it shall be construed by limiting and reducing it, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.
 
12.3         Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.
 
12.4         Survival.  The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.
 
12.5         Waiver.  No waiver by the Company of any breach of this Agreement
shall be a waiver of any preceding or succeeding breach.  No waiver by the
Company of any right under this Agreement shall be construed as a waiver of any
other right.  The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.
 
12.6         Entire Agreement.  The obligations pursuant to Sections 1 and 2 of
this Agreement shall apply to any time during which I was previously employed,
or am in the future employed, by the Company as a consultant if no other
agreement governs nondisclosure and assignment of inventions during such
period.  This Agreement is the final, complete and exclusive agreement of the
parties with respect to the subject matter hereof and supersedes and merges all
prior agreements or discussions between us on this subject matter. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged.  Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement.
 
This Agreement shall be effective as of the first day of my employment with the
Company, namely:  July 1, 2006, as amended on September 21, 2009.
 
I have read this agreement carefully and understand its terms.  I have
completely filled out Exhibit A to this Agreement.
 
Dated:  June 29,2012
     
/s/ Sylvain Fleury
 
(Signature)
     
Sylvain Fleury
 
(Printed Name)
     
(Address)
     
Accepted and Agreed To:
     
MYMETICSCORPORATION, a Delaware corporation
      By:
/s/ Grant Pickering
 

 

Title:
President and CEO
        Dated: June 29, 2012  

 

Address: 
Route de la Corniche 41066 Epalinges, Switzerland
 

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Exhibit 1
 
Previous Inventions
 
TO:
MYMETICSCORPORATION      
FROM:
         
DATE:
   

 
SUBJECT:
Previous Inventions

 
1.
Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
Mymetics Corporation (the "Company") that have been made or conceived or first
reduced to practice by me alone or jointly with others prior to my engagement by
the Company:

 

  o
No inventions or improvements.
        o See below:          
Gp41-ter (PCT/IB2004/002433) Mymetics/Px Therapeutic 
         
Virosomes-P1 (PCT/IB2007/000502) Mymetics/INSERM/Pevion 
         
Novel gp41 antigen-(4th generation) (PCT/EP2010/051522) Mymetics 
         
Splitting gp41 (PCT/EP2010/051524) Mymetics/INSERM 
         
Mimotope Tat (PCT/IB2010/001263) Mymetics/INSERM/Université Méditérranée
Marseille 
        o Additional sheets attached.

 
2.
Due to a prior confidentiality agreement, I cannot complete the disclosure under
Section 1 above with respect to inventions or improvements generally listed
below, the proprietary rights and duty of confidentiality with respect to which
I owe to the following party(ies):

 

  Invention or Improvement   Party(ies)   Relationship             1.          
            2.                       3.          

 

o
Additional sheets attached.

 
 

--------------------------------------------------------------------------------